DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 06 May 2021 have been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of copending Application No. 17/313318 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all that is claimed is fully encompassed by the copending application/
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim(s) 4 and 8 are objected to because of the following informalities:  
Claim 4 line 3 recites “… fiber. Polyetheretherketone (PEEK), and …” should be changed to ‘… fiber, polyetheretherketone (PEEK, and …’.  Specifically changing the period to a comma to separate list items.
Claim 8 line 3 recites “shear pin. the retrieval …” The examiner is taking the understanding that a comma is intended. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a chemical introduction system … being operable to deliver a chemical” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites “wherein the chemical injection tubing includes a coating configured to trap air bubbles in the wellbore”. It is not clear how a coating is capable to ‘trap’. It is unclear if the trapping of gas is performed downhole or during the application (i.e. foam that hardens prior to deploying downhole). The examiner is taking the understanding that a ‘coating’ is a thin layer upon the outer surface of an element (in this case the chemical injection tubing), similar to paint. Clarification or correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumbye (USP 8,066,072).
Regarding claim 1, Lumbye discloses a resource exploration and recovery system comprising: 
a first system (surface equipment); 
a second system extending into a wellbore, the second system including a completion having a casing (#10) defining a wellbore internal diameter (Fig 1);
a chemical injection tubing (#12) extending from the first system into the completion, the chemical injection tubing including a terminal end portion (Fig 1); 
a chemical introduction system (chemical source) arranged at the first system and fluidically connected to the chemical injection tubing, the chemical introduction system being operable to deliver a chemical (#30) into the chemical injection tubing (Fig 1); and 
a chemical injection assembly mounted to the terminal end portion, the chemical injection system including an anchor system (#14, 15) operable to secure the chemical injection assembly to the casing.
Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 20110079382).
Regarding claim 1, Patel discloses a resource exploration and recovery system comprising: 
a first system (“a platform is provided for a chemical injection line running from surface to the lower completion” – abstract); 
a second system (Fig 1 – subsurface assembly) extending into a wellbore (#180), the second system including a completion (Fig 1 #150 upper completion and #175 lower completion) having a casing (#160) defining a wellbore internal diameter (Fig 1); 
a chemical injection tubing (#125 with #325 or #425 or #525 extension) extending from the first system (surface equipment) into the completion (interpreted as downhole), the chemical injection tubing including a terminal end portion (Fig 1);
(Patel gives different embodiments of routing chemical injection to the lower completion:
¶0029-Fig 3 “as a result, an injection line extension #325 is run in parallel with the stinger #130 for ported delivery of the mix #101 through outlets #301”.
¶0031 – “Fig 4A, with added reference to Figs. 1-3, a side view of an alternate embodiment of a lower assembly #475 for a chemical injection system is depicted. In this embodiment a chemical injection line #425 is kept at the exterior of the sand screen #177”.
¶0039 - “Fig 5A, the chemical injection line #525 is depicted as terminating in the upper completion #555. However, the line 525 may extend into the lower completion #575 for ported site-specific delivery of the chemical mix #101 as similarly detailed in reference to the embodiment of Fig. 3”). 
a chemical introduction system (#100) arranged at the first system and fluidically connected to the chemical injection tubing (#125), the chemical introduction system being operable (“a platform is provided for a chemical injection line running from surface to the lower completion” – abstract) to deliver a chemical into the chemical injection tubing; and 
a chemical injection assembly (#135) mounted (Fig 1) to the terminal end portion (Fig 1), the chemical injection system including an anchor system operable to secure (¶0009 – “a tubular stinger is anchored to the upper assembly and configured to provide fluid communication to the lower assembly for the delivery of chemical injection”) the chemical injection assembly to the casing (via #145 gravel pack packer).  
Regarding claim 15, Patel discloses a method of securing a chemical injection assembly in a tubular, the method comprising: 
running the chemical injection assembly (#100, specifically #130 stinger) into a tubular string (#120 – as explained ¶0025 or #160 casing) to a selected depth (Fig 1); 
delivering an activating force (#135 shifting tool) to an anchor system (#140 valve and #145 gravel pack packer) in the chemical injection assembly [#100]; and 
deploying (interpreting as opening the valve within anchor system) the anchor system in response to the activating force to secure the chemical injection assembly [#130] in the tubular string [#120 or #160].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbye in view of Headworth (US 2003/0056954).
Regarding claim 2, Lumbye discloses the claimed invention except for wherein
the chemical injection tubing includes an inner tubular defining a chemical resistant
inner surface and an outer tubular defining one of an outer protective surface, a glide
surface, and a stiffening element. 
Headworth teaches wherein a chemical injection tubing (#70, #80) includes an inner tubular (#100) defining a chemical resistant inner surface and an outer tubular (#110, #112, #114, #116) defining one of an outer protective surface, a glide surface, and a stiffening element (Fig. 2 & 4; ¶0101). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye, as taught by Headworth, to include an inner tubular and an outer tubular for the expected benefit of providing an inner impermeable fluid liner, and outer structural and wear layers, which allows for a strong, lightweight chemical injection tubing. Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing with an inner tubular and an outer tubular would have provided predictable results and a reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Regarding claim 3, Headworth of the combination teaches wherein the inner tubular comprises one of stainless steel, carbon steel, and thermoplastic (Headworth:
paragraph 0101 – “inner tube preferably made of a polymer, such as a polyvinyl chloride or polyethylene or any other material which can withstand the chemicals used for flow assurance and the temperatures of any hot liquid flowing the flow bore”).
Regarding claim 4, Headworth of the combination teaches wherein the outer tubular comprises a non-electrically conductive material including one of carbon fiber[, p]olyetheretherketone (PEEK), and polytetrafluoroethylene (PTFE).  Explicitly teaching in ¶0101 – “layers #110 forming a carbon fiber matrix”).
Regarding claim 10, Lumbye discloses the claimed invention except for wherein at least a portion of the chemical injection tubing is neutrally buoyant.  
Headworth teaches wherein at least a portion of a chemical injection tubing (#70, #80) is neutrally buoyant (¶0084 – “When being moved axially inside the flowline #50, it is preferred that inner pipe #70 plus its contents, taken together, be nearly neutrally buoyant or fully neutrally buoyant when in the fluid contents of flowline #50”). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye, as taught by Headworth, to have formed the chemical injection tubing to be neutrally buoyant for the expected benefit of reducing friction as the tubing is moved in the fluids in the completion. Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing to be neutrally buoyant would have provided predictable results and a reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Regarding claim 12, Headworth of the combination teaches wherein at least a portion of the chemical injection tubing includes a material impregnated with a buoyant material.  Headworth ¶0088 – “Preferably the inner pipe #70 is made of a composite that lends itself to be neutrally buoyant in the fluids in the flowline #50. However, metal jointed pipe or metal coiled tubing may also be made substantially buoyant such as by adding buoyancy to the metal pipe”).
Regarding claim(s) 13 and 14, Headworth of the combination discloses wherein the buoyant material comprises gas and wherein the portion of the chemical injection tubing is neutrally buoyant in a selected fluid.  
Headworth teaches ¶0168 – “Various slugs of fluids might be pumped through the inner pipe to cause a wavy motion in the inner pipe #70 due to a changing of the buoyancy of the inner pipe #70 within the flowline #50. Such fluids include water, drilling fluids, gas, chemicals, methanol, glycol, or any of the other typical oil fluid that may be available. Each of the fluids provide a different range of densities to change the buoyancy of the inner pipe #70. For example, a slug of gas hundreds of feet long may be introduced inside the inner pipe #70. This would deliberately alter the buoyancy of the inner pipe #70 within the outer flowline #50”.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye, as taught by Headworth, to have create neutrally buoyance by the transfer of buoyant fluids with the tubular for the expected benefit of reducing friction as the tubing is moved in the fluids in the completion. Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing to be neutrally buoyant would have provided predictable results and a reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lumbye’s in view of Carro (USP 7,451,827).
Regarding claim 5, Lumbye discloses the resource exploration and recovery system according to claim 1; however, does not explicitly disclose, teach or suggest wherein the anchor system includes at least one selectively deployable slip mounted to the chemical injection assembly.  
Carro teaches (Col 1 line 22 – “It is well known in the field of casing operations in well bores that the tubes or casings made of several materials like steel, plastics, glass fibers, epoxy resins, plastic resins and polymers are affected by the floatability of the tube or casing material under the effect of the specific weight of the fluids injected through these tubes or casings during such operations, wherein the casing or tube tends to move upwardly when cementing fluids, circulations fluids, etc. are injected into the well bore. … It would be therefore very convenient to have a new device or assembly that, assembled in the tool string generally applied in well bores, can be employed and actuated with the available resources for such tool string, for anchoring and retaining the tubing or casing in a desired position into the well bore in order to prevent the tubing from moving upwardly under the action of the injected fluids”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include selective deployable slip as taught by Carro in the system of Lumbye, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of preventing the tubing from moving upwardly under the action of the injected fluids.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbye in view of True (USP 2,942,666) and Carro.
Regarding claim 5, Lumbye discloses the resource exploration and recovery system according to claim 1; however, does not explicitly disclose wherein the anchor system includes at least one selectively deployable slip mounted to the chemical injection assembly.  
True teaches “a mandrel provided with a passageway therethrough. A chamber is positioned on the lower end of the mandrel. A piston is positioned in the chamber and a piston rod is connected to the piston. Anchoring means is operatively connected to the piston rod whereby movement of the piston moves the anchoring means to engage the walls of the casing” – (Col 1 line 46-52). True explicitly teaches at least one selectively deployable slip (Fig 4A serrated intermediate links between #103 and 104 or #107 and 108).
 Carro teaches (Col 1 line 22 – “It is well known in the field of casing operations in well bores that the tubes or casings made of several materials like steel, plastics, glass fibers, epoxy resins, plastic resins and polymers are affected by the floatability of the tube or casing material under the effect of the specific weight of the fluids injected through these tubes or casings during such operations, wherein the casing or tube tends to move upwardly when cementing fluids, circulations fluids, etc. are injected into the well bore. … It would be therefore very convenient to have a new device or assembly that, assembled in the tool string generally applied in well bores, can be employed and actuated with the available resources for such tool string, for anchoring and retaining the tubing or casing in a desired position into the well bore in order to prevent the tubing from moving upwardly under the action of the injected fluids”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of True and Carro, to modify the system of Lumbye to stabilize the injection assembly within the borehole from movement during the injection operation.
Regarding claim 6, True of the combination teaches wherein the anchor system (Fig 4A) includes an actuator rod (Fig 4A #100) operatively connected to the at least one selectively deployable slip (Fig 4A – serrated intermediate links between #103 and 104).  
Regarding claim 7, True of the combination teaches further comprising: 
a piston (Fig 4A #99) arranged in the chemical injection assembly, the piston being operatively connected (Fig 4A and Col 4 line 29 – “piston #99 is slidably arranged in chamber #97 and has connected thereto a piston rod #100”) to the actuator rod [#100].  
Regarding claim 15, Lumbye discloses a method comprising:
running a chemical injection assembly (Fig 1) into a tubular string (#10 casing) to a selected depth;
Lumbye does not explicitly disclose an anchor system (delivering or deploying)
True teaches “a mandrel provided with a passageway therethrough. A chamber is positioned on the lower end of the mandrel. A piston is positioned in the chamber and a piston rod is connected to the piston. Anchoring means is operatively connected to the piston rod whereby movement of the piston moves the anchoring means to engage the walls of the casing” – (Col 1 line 46-52). True explicitly delivering and deploying an anchor system (Fig 4A) hydraulically activated by movement of piston #99 to secure the assembly into the tubular string.
 Carro teaches (Col 1 line 22 – “It is well known in the field of casing operations in well bores that the tubes or casings made of several materials like steel, plastics, glass fibers, epoxy resins, plastic resins and polymers are affected by the floatability of the tube or casing material under the effect of the specific weight of the fluids injected through these tubes or casings during such operations, wherein the casing or tube tends to move upwardly when cementing fluids, circulations fluids, etc. are injected into the well bore. … It would be therefore very convenient to have a new device or assembly that, assembled in the tool string generally applied in well bores, can be employed and actuated with the available resources for such tool string, for anchoring and retaining the tubing or casing in a desired position into the well bore in order to prevent the tubing from moving upwardly under the action of the injected fluids”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of True and Carro, to modify the system of Lumbye to stabilize the injection assembly within the borehole from movement during the injection operation.
Regarding claim 16, True of the combination discloses wherein delivering the activating force (hydraulic pressure) include passing a pressurized fluid through injection tubing (#81 tubular mandrel) connected to the chemical injection system.  
Regarding claim 17, True of the combination discloses wherein deploying the anchor system includes deploying at least one selectively deployable slip (serrated intermediate links between pivots #103,104 and 107, 108).  
Regarding claim 18, True of the combination discloses wherein deploying the at least one selectively deployable slip includes applying a force (hydraulic) to a piston (#99) to contract (interpreted as reducing longitudinal length) a linkage (Fig 4A segments between pivots #102, 105 and 109, 106) and radially outwardly expand (Fig 4A) the at least one selectively deployable slip (Fig 4A intermediate links between #103, 104 and #107,108).  
Regarding claim 19, True of the combination disclose further comprising: releasing (Fig 4B) the anchor system from the tubular string.  
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lumbye, True and Carro as applied to claim 5 above, and further in view of Leising et al. (US 20030221830).
Regarding claim 8, the combination discloses the system of claim 5 and True of the combination further discloses (Col 6 line 10 – “When water, gas or any non-setting material is employed for expanding the packers [or anchoring system], the plugging device [or anchoring system] may be retrieved by any desirable releasing tool”); however the combination does not explicitly disclose wherein “a retrieval system mounted in the chemical injection assembly through a shear pin, the retrieval system being operable to disengage the at least one selectively deployable slip.
Leising teaches shear pin (Fig 1B#160) explained “when it is appropriate to deploy the anchor linkages #162, 164, the pressure of the pumped fluid is increased, thus increasing the pressure-induced force acting on the tubular piston member #146 causing the piston member to compress the spring package #152 and apply force to the shear pins #160. When this pressure-induced force is sufficiently great to shear the shear pins #160, the first anchor actuator member #158 is released for movement along the tubular support” ¶0040.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the shear pin as taught by Leising in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of temporally securing adjacent components from relative movement by well-known available means such as a shear element.
Allowable Subject Matter
Claim(s) 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
17 Oct 2022